
	
		II
		109th CONGRESS
		2d Session
		S. 3658
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reauthorize customs and trade functions and programs
		  in order to facilitate legitimate international trade with the United States,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Customs and Trade Facilitation
			 Reauthorization Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Customs and trade facilitation functions
					Subtitle A—Functions other than investigative
				functions
					Sec. 101. Establishment of Bureau; Commissioner.
					Sec. 102. Officer and employees.
					Sec. 103. Separate budget for Bureaus.
					Sec. 104. Revolving fund.
					Sec. 105. Authorization of appropriations.
					Sec. 106. Advances in foreign countries.
					Sec. 107. Advances for enforcement of customs
				provisions.
					Sec. 108. Certification of reason for advance.
					Sec. 109. Payments in foreign countries; claims for
				reimbursement.
					Sec. 110. Undercover investigative operations.
					Sec. 111. Customs administration.
					Sec. 112. Annual national trade and customs law violation
				estimates and enforcement strategy.
					Sec. 113. Conforming amendment.
					Subtitle B—Investigative functions
					Sec. 121. Establishment of Bureau.
					TITLE II—Customs and trade facilitation programs
					Sec. 201. Definitions.
					Subtitle A—Bilateral and multilateral negotiations
					Sec. 211. Bilateral customs partnerships.
					Sec. 212. Multilateral customs negotiations.
					Subtitle B—Customs data collection
					Sec. 221. International trade data system.
					Sec. 222. Authorization of appropriations.
					Subtitle C—Trade facilitation programs
					Sec. 231. Establishment of a voluntary customs industry
				partnership program.
					Sec. 232. Trade resumption plan.
					Sec. 233. Automated Targeting System.
					Sec. 234. Drawback for exported merchandise.
					Sec. 235. Final authority over matters relating to customs
				brokers.
					Sec. 236. Advisory Committee.
					Sec. 237. Study and report.
					Subtitle D—Staffing and resources
					Sec. 241. Staffing for commercial operations and revenue
				functions of the Bureau of Customs and Border Protection.
					TITLE III—Authorization of appropriations for other trade
				agencies 
					Sec. 301. Authorization of appropriations for United States
				International Trade Commission.
					Sec. 302. Authorization of appropriations for the Office of the
				United States Trade Representative.
					TITLE IV—Miscellaneous Provisions
					Sec. 401. Methamphetamine and methamphetamine precursor
				chemicals.
					Sec. 402. United States port and terminal operator
				competitiveness.
					Sec. 403. Charter flights.
					Sec. 404. Technical amendments to customs
				modernization.
					Sec. 405. Articles repaired or altered.
				
			ICustoms and trade
			 facilitation functions
			AFunctions other
			 than investigative functions
				101.Establishment
			 of Bureau; CommissionerThe
			 first section of the Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19
			 U.S.C. 2071), is amended to read as follows:
					
						1.Establishment of Bureau;
				Commissioner
							(a)Establishment
				of BureauThere shall be in the Department of Homeland Security a
				bureau to be known as the Bureau of Customs and Border Protection, and a
				Commissioner of Customs. The Commissioner of Customs, who shall be appointed by
				the President by and with the advice and consent of the Senate, shall—
								(1)be at the head of
				the Bureau of Customs and Border Protection;
								(2)carry out the
				duties and powers prescribed by the Secretary of Homeland Security and by law;
				and
								(3)report directly
				to the Deputy Secretary of Homeland Security.
								(b)CompensationThe
				Commissioner of Customs, Department of Homeland Security, shall be compensated
				at the rate of pay for level III of the Executive Schedule in section 5314 of
				title 5, United States
				Code.
							.
				102.Officer and
			 employeesSection 2 of the Act
			 of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072), is amended to
			 read as follows:
					
						2.Officers and
				employees of Bureau
							(a)Deputy
				commissioner and other officersThe Secretary of Homeland
				Security is authorized to appoint, in the Bureau established by section 1, one
				deputy commissioner, and such other officers as are necessary to manage the
				individual offices within the Bureau. Appointments under this subsection shall
				be subject to the provisions of the civil service laws, and the salaries shall
				be fixed in accordance with chapter 51 and subchapter III of chapter 53 of
				title 5, United States Code.
							(b)Absence or
				disability of CommissionerThe Secretary of Homeland Security is
				authorized to designate an officer of the Bureau of Customs and Border
				Protection as Commissioner of Customs, during the absence or disability of the
				Commissioner of Customs, or in the event that there is no Commissioner of
				Customs.
							(c)Duties of
				personnelThe personnel of the Bureau of Customs and Border
				Protection shall perform any customs revenue function delegated by the
				Secretary of the Treasury to the Secretary of Homeland Security pursuant to
				section 412 of the Homeland Security Act of 2002 (6 U.S.C. 212), other than the
				conduct of a commercial investigation in connection with such delegated
				function, and such other duties as the Secretary of Homeland Security may
				prescribe or are prescribed by
				law.
							.
				103.Separate
			 budget for Bureaus
					(a)In
			 generalThe President shall include in each budget transmitted to
			 Congress under section 1105 of title 31, United States Code, a separate budget
			 request for the Bureau of Customs and Border Protection and a separate budget
			 request for the Bureau of Immigration and Customs Enforcement.
					(b)RepealSection 414 of the Homeland Security Act of
			 2002 (6 U.S.C. 214) is hereby repealed.
					104.Revolving
			 fundThe matter under the
			 heading revolving
			 fund, bureau of customs in the Treasury and Post
			 Office Departments Appropriations Act, 1950 (63 Stat. 360; 19 U.S.C. 2074) (as
			 amended by Treasury Department Order No. 165–23, effective August 1, 1973), is
			 amended by striking United States Customs Service and inserting
			 Bureau of Customs and Border Protection.
				105.Authorization
			 of appropriations
					(a)In
			 generalSection 301 of the Customs Procedural Reform and
			 Simplification Act of 1978 (19 U.S.C. 2075) is amended to read as
			 follows:
						
							301.Appropriations
				authorization
								(a)In
				generalFor the fiscal year beginning October 1, 2006, and each
				fiscal year thereafter, there are authorized to be appropriated to the
				Department of Homeland Security for the Bureau of Customs and Border Protection
				only such sums as may hereafter be authorized by law.
								(b)Merchandise
				processing feeThe monies authorized to be appropriated pursuant
				to subsection (a) for any fiscal year, except for such sums as may be necessary
				for the salaries and expenses of the Bureau of Customs and Border Protection
				that are incurred in connection with the processing of merchandise that is
				exempt from the fees imposed pursuant to section 13031(a) (9) and (10) of the
				Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a) (9)
				and (10)) shall be appropriated from the Customs User Fee Account.
								(c)Mandatory
				10-day defermentNo part of the
				funds appropriated under subsection (a) for any fiscal year may be used to
				provide less time for the collection of estimated duties than the 10-day
				deferment procedure in effect on January 1, 1981.
								(d)Overtime pay
				limitations; waiverNo part of the funds appropriated pursuant to
				subsection (a) for any fiscal year may be used for administrative expenses to
				pay any employee of the Bureau of Customs and Border Protection overtime pay in
				an amount exceeding $35,000 unless the Secretary of Homeland Security, or the
				designee of the Secretary, determines on an individual basis that payment of
				overtime pay to such employee in an amount exceeding $35,000 is necessary for
				national security purposes, to prevent excessive costs, or to meet emergency
				requirements of the Bureau.
								(e)Pay
				comparability authorizationFor the fiscal year beginning October
				1, 2006, and for each fiscal year thereafter, there are authorized to be
				appropriated to the Department of Homeland Security for salaries of the Bureau
				of Customs and Border Protection such additional sums as may be provided by law
				to reflect pay rate changes made in accordance with the Federal Pay
				Comparability Act of 1970 (84 Stat. 1946, Public Law 91–656).
								(f)Use of savings
				resulting from administrative consolidationsIf savings in
				salaries and expenses result from the consolidation of administrative functions
				within the Bureau of Customs and Border Protection, the Commissioner of Customs
				shall apply the savings, to the extent the savings are not needed to meet
				emergency requirements of the Bureau, to strengthening the commercial
				operations of the Bureau by increasing the number of inspectors, import
				specialists, auditors, and other line operational positions.
								(g)Allocation of
				resources; report to congressional committeesThe Commissioner of
				Customs shall notify the Committee on Finance of the Senate and the Committee
				on Ways and Means of the House of Representatives at least 180 days prior to
				taking any action that would—
									(1)result in any
				significant reduction in force of employees of the Bureau of Customs and Border
				Protection other than by means of attrition;
									(2)result in any
				significant reduction in hours of operation or services rendered at any office
				of the Bureau of Customs and Border Protection or any port of entry;
									(3)eliminate or
				relocate any office of the Bureau of Customs and Border Protection;
									(4)eliminate any
				port of entry; or
									(5)significantly
				reduce the number of employees assigned to any office or any function of the
				Bureau of Customs and Border
				Protection.
									.
					(b)Conforming
			 amendments
						(1)In
			 generalSection 5(c) of the Act of February 13, 1911 (19 U.S.C.
			 267(c)), is amended to read as follows:
							
								(c)Limitations
									(1)Fiscal year
				capThe aggregate of overtime pay under subsection (a) of this
				section (including commuting compensation under subsection (a)(2)(B) of this
				section) and premium pay under subsection (b) of this section that an employee
				of the Bureau of Customs and Border Protection may be paid in any fiscal year
				may not exceed $35,000 unless the Secretary of Homeland Security, or the
				designee of the Secretary, determines on an individual basis that payment of
				overtime pay to such employee in an amount exceeding $35,000 is necessary for
				national security purposes, to prevent excessive costs, or to meet emergency
				requirements of the Bureau.
									(2)Exclusivity of
				pay under this SectionAn employee of the Bureau of Customs and
				Border Protection who receives overtime pay under subsection (a) of this
				section or premium pay under subsection (b) of this section for time worked may
				not receive pay or other compensation for that work under any other provision
				of
				law.
									.
						(2)Basic
			 paySection 8331(3)(G) of title 5, United States Code, is
			 amended—
							(A)by striking
			 a customs officer and inserting employee of the Bureau of
			 Customs and Border Protection; and
							(B)by striking
			 customs officers and inserting such
			 employees.
							106.Advances in
			 foreign countriesThe first
			 section of the Act of May 6, 1930 (53 Stat. 660, chapter 115; 19 U.S.C. 2076),
			 is amended by striking United States Customs Service and
			 inserting Bureau of Customs and Border Protection or the Bureau of
			 Immigration and Customs Enforcement.
				107.Advances for
			 enforcement of customs provisionsSection 2 of the Act of August 7, 1939 (53
			 Stat. 1263, chapter 566; 19 U.S.C. 2077), is amended to read as follows:
					
						2.Advances for
				enforcement of customs provisionsThe Commissioner of Customs and the Director
				of Immigration and Customs Enforcement, with the approval of the Secretary of
				Homeland Security and the Secretary of the Treasury, are each authorized to
				direct the advance of funds by the Fiscal Service in the Department of the
				Treasury, in connection with the enforcement of the customs
				laws.
						.
				108.Certification
			 of reason for advanceSection
			 3 of the Act of August 7, 1939 (53 Stat. 1263, chapter 566; 19 U.S.C. 2078), is
			 amended by striking Commissioner of Customs and inserting
			 Commissioner of Customs or the Director of Immigration and Customs
			 Enforcement.
				109.Payments in
			 foreign countries; claims for reimbursementSection 4 of the Act of August 7, 1939 (53
			 Stat. 1263, chapter 566; 19 U.S.C. 2079), is amended to read as follows:
					
						4.Payments in
				foreign countries; claims for reimbursementThe provisions of this Act shall not affect
				payments made for the Bureau of Customs and Border Protection or the Bureau of
				Immigration and Customs Enforcement in foreign countries, nor the right of any
				officer or employee of such bureaus to claim reimbursement for personal funds
				expended in connection with the enforcement of the customs
				laws.
						.
				110.Undercover
			 investigative operationsSection 3131 of the Customs Enforcement Act
			 of 1986 (19 U.S.C. 2081) is amended to read as follows:
					
						3131.Undercover
				investigative operations of the Bureau of Immigration and Customs
				Enforcement
							(a)Certification
				required for exemption of undercover operations from certain
				lawsWith respect to any undercover investigative operation of
				the Bureau of Immigration and Customs Enforcement (in this section referred to
				as the Bureau) that is necessary for the detection and
				prosecution of offenses against the United States that are within the
				jurisdiction of the Secretary of Homeland Security—
								(1)sums authorized
				to be appropriated may be used—
									(A)to purchase
				property, buildings, and other facilities, and to lease space, within the
				United States, the District of Columbia, and the territories and possessions of
				the United States without regard to—
										(i)sections 1341 and
				3324 of title 31, United States Code;
										(ii)sections 3732(a)
				and 3741 of the Revised Statutes of the United States (41 U.S.C. 11(a) and
				22);
										(iii)section 305 of
				the Act of June 30, 1949 (63 Stat. 396; 41 U.S.C. 255);
										(iv)section 8141 of
				title 40, United States Code; and
										(v)section 304(a) of
				the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
				254(a)); and
										(B)to establish or
				to acquire proprietary corporations or business entities as part of the
				undercover operation, and to operate such corporations or business entities on
				a commercial basis, without regard to sections 9102 and 9103 of title 31,
				United States Code;
									(2)sums authorized
				to be appropriated for the Bureau and the proceeds from the undercover
				operation, may be deposited in banks or other financial institutions without
				regard to the provisions of section 648 of title 18 and section 3302 of title
				31, United States Code; and
								(3)the proceeds from
				the undercover operation may be used to offset necessary and reasonable
				expenses incurred in such operation without regard to the provision of section
				3302 of title 31, United States Code;
								only upon
				the written certification of the Director of the Bureau (or, if designated by
				the Director, such other officer within the Bureau) that any action authorized
				by paragraph (1), (2), or (3) of this subsection is necessary for the conduct
				of such undercover operation.(b)Liquidation of
				corporations and business entitiesIf a corporation or business
				entity established or acquired as part of an undercover operation under
				subsection (a)(1)(B) of this section with a net value over $50,000 is to be
				liquidated, sold, or otherwise disposed of, the Bureau, as much in advance as
				the Director (or, if designated by the Director, such other officer within the
				Bureau) determines is practicable, shall report the circumstances to the
				Secretary of Homeland Security and the Secretary of the Treasury. The proceeds
				of the liquidation, sale, or other disposition, after obligations are met,
				shall be deposited in the Treasury of the United States as miscellaneous
				receipts.
							(c)Deposit of
				proceedsAs soon as the proceeds from an undercover investigative
				operation with respect to which an action is authorized and carried out under
				paragraphs (2) and (3) of subsection (a) of this section are no longer
				necessary for the conduct of such operation, such proceeds or the balance of
				such proceeds remaining at the time shall be deposited into the Treasury of the
				United States as miscellaneous receipts.
							(d)Audits
								(1)In
				generalThe Bureau shall—
									(A)conduct a
				detailed financial audit of each undercover investigative operation that is
				closed in each fiscal year, and—
									(B)submit the
				results of the audit in writing to the Secretary of Homeland Security and the
				Secretary of the Treasury; and
									(C)not later than
				180 days after such undercover operation is closed, submit a report to the
				Congress concerning such audit.
									(2)ReportThe
				Bureau shall also submit a report annually to the Congress specifying as to its
				undercover investigative operations—
									(A)the number, by
				program, of undercover investigative operations pending at the end of the
				1-year period for which such report is submitted;
									(B)the number, by
				program, of undercover investigative operations commenced in the 1-year period
				preceding the period for which such report is submitted; and
									(C)the number, by
				program, of undercover investigative operations closed in the 1-year period
				preceding the period for which such report is submitted and, with respect to
				each such closed undercover operation, the results obtained and any civil
				claims made with respect thereto.
									(e)DefinitionsFor
				purposes of subsection (d), the following applies:
								(1)ClosedThe
				term closed refers to the earliest point in time at which—
									(A)all criminal
				proceedings (other than appeals) are concluded; or
									(B)covert activities
				are concluded, whichever occurs later.
									(2)EmployeesThe
				term employees means employees of the Bureau, as defined in
				section 2105 of title 5, United States Code.
								(3)Undercover
				investigative operation; undercover operation
									(A)In
				generalThe terms undercover investigative operation
				and undercover operation mean any undercover investigative
				operation of the Bureau—
										(i)in which—
											(I)the gross
				receipts (excluding interest earned) exceed $50,000; or
											(II)expenditures
				(other than expenditures for salaries of employees) exceed $150,000; and
											(ii)which is exempt
				from section 3302 or 9102 of title 31, United States Code.
										(B)ExceptionClauses
				(i) and (ii) of subparagraph (A) shall not apply with respect to the report
				required under paragraph (2) of subsection (d) of this
				section.
									.
				111.Customs
			 administrationSection 113 of
			 the Customs and Trade Act of 1990 (19 U.S.C. 2082) is amended to read as
			 follows:
					
						113.Customs
				Administration
							(a)In
				generalThe Commissioner of Customs and the Director of
				Immigration and Customs Enforcement each shall—
								(1)develop and
				implement accounting systems that accurately determine and report the
				allocations made of the personnel and other resources of the Bureau of Customs
				and Border Protection and the Bureau of Immigration and Customs Enforcement
				among the various operational functions of each bureau, such as merchandise
				processing and trade and customs law enforcement; and
								(2)develop and
				implement periodic labor distribution surveys of major workforce activities
				within the Bureau of Customs and Border Protection and the Bureau of
				Immigration and Customs Enforcement to determine the costs of the various
				operational functions of each Bureau and the extent to which any such costs are
				being borne by the other bureau.
								(b)Survey
				reportsThe Commissioner of Customs and the Director of
				Immigration and Customs Enforcement each shall, not later than June 30, 2007,
				submit to the Committee on Finance of the Senate and the Committee on Ways and
				Means of the House of Representatives a report on the results of the first
				surveys implemented under paragraph (2) of subsection
				(a).
							.
				112.Annual
			 national trade and customs law violation estimates and enforcement
			 strategySection 123 of the
			 Customs and Trade Act of 1990 (19 U.S.C. 2083) is amended to read as
			 follows:
					
						123.Annual
				national trade and customs law violation estimates and enforcement
				strategy
							(a)Violation
				estimatesNot later than 30 days after the beginning of each
				fiscal year after fiscal year 2006, the Commissioner of Customs and the
				Director of Immigration and Customs Enforcement shall jointly submit to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House of Representatives (in this section referred to as the
				Committees) a report that contains estimates of—
								(1)the aggregate
				number and extent of nonvoluntarily disclosed violations of the trade and
				customs laws listed under subsection (b) that are likely to occur during the
				fiscal year; and
								(2)the relative
				incidence of the violations estimated under paragraph (1) among the various
				ports of entry and customs regions within the customs territory of the United
				States.
								(b)Applicable
				statutory provisionsThe Commissioner of Customs and the Director
				of Immigration and Customs Enforcement, after consultation with the
				Committees—
								(1)shall, before the
				end of fiscal year 2007, prepare a list of those provisions of the trade and
				customs laws of the United States for which the Bureau of Customs and Border
				Protection and the Bureau of Immigration and Customs Enforcement have
				enforcement responsibilities and to which the reports required under subsection
				(a) of this section will apply; and
								(2)may from time to
				time amend the list developed under paragraph (1).
								(c)Enforcement
				strategyWithin 90 days after submitting a report under
				subsection (a) of this section for any fiscal year, the Commissioner of Customs
				and the Director of Immigration and Customs Enforcement shall jointly—
								(1)develop a
				national uniform enforcement strategy for dealing, during that year, with the
				violations estimated in the report; and
								(2)submit to the
				Committees a report setting forth the details of the strategy.
								(d)Compliance
				programThe Commissioner of Customs and the Director of
				Immigration and Customs Enforcement shall jointly—
								(1)devise and
				implement a methodology for estimating the level of compliance with the laws
				administered by the Bureau of Customs and Border Protection and the Bureau of
				Immigration and Customs Enforcement; and
								(2)include as an
				additional part of the report required to be submitted under subsection (a) of
				this section for each of fiscal years 2007, 2008, and 2009, an evaluation of
				the extent to which such compliance was obtained during the 12-month period
				preceding the 60th day before each such fiscal year.
								(e)ConfidentialityThe
				contents of any report submitted to the Committees under subsection (a) or
				(c)(2) of this section are confidential and disclosure of all or part of the
				contents is restricted to—
								(1)officers and
				employees of the United States designated by the Commissioner of Customs and
				the Director of Immigration and Customs Enforcement;
								(2)the chairman and
				ranking member of each of the Committees; and
								(3)those members of
				each of the Committees and staff persons of each of the Committees who are
				authorized by the chairman thereof to have access to the
				contents.
								.
				113.Conforming
			 amendmentNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of the Treasury, shall submit a
			 report to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives of proposed conforming amendments to the
			 statutes set forth in section 412(a)(2) of the Homeland Security Act of 2002 (6
			 U.S.C. 212(a)(2)) and any other statute applicable to the Customs Service or
			 the Commissioner of Customs on the day before the date of the enactment of such
			 Act in order to determine the appropriate allocation of legal authority set
			 forth in those statutes. The appropriate allocation includes allocation between
			 the Department of the Treasury and the Department of Homeland Security, and
			 between the Bureau of Immigration and Customs Enforcement, the Bureau of
			 Customs and Border Protection, and other offices within the Department of
			 Homeland Security.
				BInvestigative
			 functions
				121.Establishment
			 of Bureau
					(a)In
			 generalSection 442 of the
			 Homeland Security Act of 2002 (6 U.S.C. 252(a)) is amended to read as
			 follows:
						
							442.Establishment
				of Bureau; Director
								(a)Establishment
				of bureauThere shall be in the Department of Homeland Security a
				bureau to be known as the Bureau of Immigration and Customs Enforcement, and a
				Director of Immigration and Customs Enforcement. The Director of Immigration
				and Customs Enforcement, shall be appointed by the President by and with the
				advice and consent of the Senate and shall—
									(1)head the Bureau
				of Immigration and Customs Enforcement;
									(2)carry out the
				duties and powers prescribed by the Secretary of Homeland Security and by
				law;
									(3)report directly
				to the Deputy Secretary of Homeland Security;
									(4)have a minimum of
				5 years professional experience in law enforcement, and a minimum of 5 years of
				management experience; and
									(5)advise the
				Secretary with respect to any policy or operation of the Bureau of Immigration
				and Customs Enforcement that may affect the Bureau of Citizenship and
				Immigration Services established under subtitle E, including potentially
				conflicting policies or operations.
									(b)Deputy director
				and other officersThe Secretary of Homeland Security is
				authorized to appoint, in the Bureau established by subsection (a), 1 Deputy
				Director, and such other officers as are necessary to manage the individual
				offices within the Bureau. Appointments under this subsection shall be subject
				to the provisions of the civil service laws, and the salaries shall be fixed in
				accordance with chapter 51 and subchapter III of chapter 53 of title 5, United
				States Code.
								(c)Absence or
				disability of DirectorThe Secretary of Homeland Security is
				authorized to designate an officer of the Bureau of Immigration and Customs
				Enforcement as Director of Immigration and Customs Enforcement, during the
				absence or disability of the Director of Immigration and Customs Enforcement,
				or in the event that there is no Director of Immigration and Customs
				Enforcement.
								(d)Duties of
				personnelThe personnel of
				the Bureau of Immigration and Customs Enforcement shall conduct and prosecute
				commercial investigations in connection with any customs revenue function
				delegated by the Secretary of the Treasury to the Secretary of Homeland
				Security pursuant to section 412, and perform such other duties as the
				Secretary of Homeland Security may prescribe or are prescribed by law.
								(e)Authorization
				of appropriations
									(1)In
				generalFor the fiscal year
				beginning October 1, 2006, and each fiscal year thereafter, there are
				authorized to be appropriated to the Department of Homeland Security for the
				Bureau of Immigration and Customs Enforcement only such sums as may hereafter
				be authorized by law.
									(2)Enforcement of
				trade and customs lawsIn addition to any other sums hereafter
				authorized to be appropriated, there are authorized to be appropriated to the
				Department of Homeland Security for the Bureau of Immigration and Customs
				Enforcement to conduct and prosecute commercial investigations in connection
				with any customs revenue function delegated by the Secretary of the Treasury to
				the Secretary of Homeland Security pursuant to section 412, the following sums,
				to remain available until expended—
										(A)$76,850,000 for
				fiscal year 2007;
										(B)$83,500,000 for
				fiscal year 2008; and
										(C)$90,750,000 for
				fiscal year 2009.
										(3)Pay
				comparability authorizationFor the fiscal year beginning October
				1, 2006, and for each fiscal year thereafter, there are authorized to be
				appropriated to the Department of Homeland Security for salaries of the Bureau
				of Immigration and Customs Enforcement such additional sums as may be provided
				by law to reflect pay rate changes made in accordance with the Federal Pay
				Comparability Act of 1970 (Public Law 91–656; 84 Stat. 1946).
									(f)Program
				To collect information relating to foreign
				studentsThe Director of Immigration and Customs Enforcement
				shall be responsible for administering the program to collect information
				relating to nonimmigrant foreign students and other exchange program
				participants described in section 641 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and
				Exchange Visitor Information System established under that section, and shall
				use such information to carry out the enforcement functions of the Bureau of
				Immigration and Customs Enforcement.
								(g)Chief of Policy
				and Strategy
									(1)In
				generalThere shall be a position of Chief of Policy and Strategy
				for the Bureau of Immigration and Customs Enforcement.
									(2)FunctionsIn
				consultation with personnel in local offices of the Bureau of Immigration and
				Customs Enforcement, the Chief of Policy and Strategy shall be responsible
				for—
										(A)making policy
				recommendations and performing policy research and analysis on immigration
				enforcement issues; and
										(B)coordinating
				immigration policy issues with the Chief of Policy and Strategy for the Bureau
				of Citizenship and Immigration Services (established under subtitle E), as
				appropriate.
										(h)Legal
				advisorThere shall be a principal legal advisor to the Director
				of Immigration and Customs Enforcement. The legal advisor shall provide
				specialized legal advice to the Director and shall represent the Bureau of
				Immigration and Customs Enforcement in all exclusion, deportation, and removal
				proceedings before the Executive Office for Immigration
				Review.
								.
					(b)Compensation
						(1)In
			 generalSection 5314 of title 5, United States Code, is amended
			 by adding at the end the following:
						Director
			 of Immigration and Customs Enforcement, Department of Homeland
			 Security..
						(2)Continuation in
			 officeThe individual serving as Assistant Secretary, Immigration
			 and Customs Enforcement, in the Department of Homeland Security on the day
			 before the date of the enactment of this Act may serve as Director of
			 Immigration and Customs Enforcement until the earlier of—
							(A)the date on which
			 such individual is no longer eligible to serve as Assistant Secretary,
			 Immigration and Customs Enforcement; or
							(B)the date on which
			 a person nominated to be the Director of Immigration and Customs Enforcement by
			 the President is confirmed by the Senate.
							(c)Conforming
			 amendments
						(1)Subtitle
			 DThe heading for subtitle D of title IV of the Homeland Security
			 Act of 2002 is amended by striking the matter preceding section 441 and
			 inserting the following:
							
								DEnforcement
				functions
								.
						(2)Table of
			 contentsThe table of contents for the Homeland Security Act of
			 2002 is amended—
							(A)by striking the
			 item relating to section 442 and inserting the following:
								
									
										Sec. 442. Establishment of Bureau;
				Director.
									
									;
				  and
							(B)by striking the
			 item relating to subtitle D of title IV and inserting the following:
								
									
										Subtitle D—Enforcement
				functions
									
									.
							(3)Director of the
			 Bureau of Citizenship and Immigration ServicesSection
			 451(a)(2)(C) of the Homeland Security Act of 2002 (6 U.S.C. 271(a)(2)(C)) is
			 amended by striking Assistant Secretary of the Bureau of Border
			 Security and inserting Director of Immigration and Customs
			 Enforcement.
						IICustoms and
			 trade facilitation programs
			201.DefinitionsIn this title:
				(1)ACEThe term ACE means the
			 Automated Commercial Environment that is an automated trade processing system
			 designed to collect, process, and analyze commercial import and export data to
			 facilitate international trade and travel.
				(2)BureauThe
			 term Bureau means the Bureau of Customs and Border
			 Protection.
				(3)CIPPThe
			 term CIPP means the Customs Industry Partnership Program
			 established under section 499(d) of the Tariff Act of 1930, as added by section
			 231 or any similar program such as the Customs-Trade Partnership Against
			 Terrorism Program (C–TPAT).
				(4)COACThe
			 term COAC means the Advisory Committee, established pursuant to
			 section 9503(c) of the Omnibus Budget Reconciliation Act of 1987, as amended by
			 section 235, or any successor Committee (19 U.S.C. 2071 note).
				(5)CommissionerThe
			 term Commissioner means the Commissioner of Customs.
				(6)Importer
			 self-assessment programThe term importer self-assessment
			 program means the program of the Bureau of Customs and Border Protection
			 in effect on the date of the enactment of this Act that provides benefits to
			 those persons who have made a commitment of resources and assumed
			 responsibility for—
					(A)monitoring their
			 own compliance and business practices with respect to establishing,
			 documenting, and implementing adequate internal controls;
					(B)performing
			 periodic testing of transactions based on risk;
					(C)sharing test
			 results with the Bureau;
					(D)making
			 appropriate adjustments to internal controls; and
					(E)maintaining an
			 audit trail of financial records and Customs declarations, or, an alternate
			 system that ensures accurate values are reported to the Bureau.
					(7)International
			 supply chainThe term international supply chain
			 means the end-to-end process for shipping goods to or from the United States
			 from the point of origin (including manufacturer, supplier, or vendor) through
			 the point of distribution.
				(8)Revalidation;
			 reverificationThe terms revalidation and
			 reverification mean the process by which the Bureau of Customs and
			 Border Protection reviews the qualifications of a participant to continue to
			 participate as a tier 2 or a tier 3 participant in the CIPP, either on a
			 periodic or risk management basis, to determine if the participant continues to
			 adhere to established business and cargo security practices.
				(9)Tier 1
			 participantThe term tier 1 participant means a
			 participant in the CIPP that has been certified pursuant to section 499(d) of
			 the Tariff Act of 1930, as added by section 231.
				(10)Tier 2
			 participantThe term tier 2 participant means a
			 participant in the CIPP that has been validated pursuant to section 499(d) of
			 the Tariff Act of 1930, as added by section 231.
				(11)Tier 3
			 participantThe term tier 3 participant means a
			 participant in the CIPP that has been validated and with respect to which a
			 verification has been completed pursuant to section 499(d) of the Tariff Act of
			 1930, as added by section 231.
				(12)Validation and
			 verificationThe terms validation and
			 verification mean the processes by which the Bureau of Customs and
			 Border Protection determines an applicant's qualifications to participate in
			 the CIPP by reviewing the applicant's trade compliance history and conducting
			 an on-site review of documentation and practices of the applicant relating to
			 the importation of cargo, in order to determine if the applicant's cargo
			 security and business practices are reliable, accurate, and effective.
				(13)WCOThe
			 term WCO means the World Customs Organization.
				(14)WTOThe
			 term WTO means the World Trade Organization established pursuant
			 to the WTO Agreement.
				(15)WTO
			 AgreementThe term WTO Agreement means the Agreement
			 Establishing the World Trade Organization entered into on April 15,
			 1994.
				ABilateral and
			 multilateral negotiations
				211.Bilateral
			 customs partnerships
					(a)In
			 generalSection 629(a) of the Tariff Act of 1930 (19 U.S.C.
			 1629(a)) is amended—
						(1)by striking
			 Secretary and inserting Secretary of Homeland
			 Security; and
						(2)by striking
			 examining persons and merchandise and inserting screening
			 and examining persons, merchandise, and cargo.
						(b)DefinitionsSection
			 629 of the Tariff Act of 1930 (19 U.S.C. 1629) is amended by adding at the end
			 the following:
						
							(h)DefinitionsIn
				this section:
								(1)Appropriate
				Federal officialsThe term appropriate Federal
				officials includes the Secretaries of the Treasury, State, Energy,
				Transportation, and Homeland Security, the United States Trade Representative,
				the Commissioner of Customs, and the Commandant of the Coast Guard.
								(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees’ means the Committees on Finance, Commerce, Science, and
				Transportation, and Homeland Security and Governmental Affairs of the Senate
				and the Committees on Ways and Means, Transportation and Infrastructure, and
				Homeland Security of the House of Representatives.
								(3)COACThe
				term COAC means the Advisory Committee established by section 9503
				of the Omnibus Budget Reconciliation Act of 1987 (19 U.S.C. 2071 note).
								(4)Designated
				portThe term designated port means a port in a
				foreign country with which the United States has a bilateral customs
				partnership agreement described in subsection (i).
								(5)ExaminationThe
				term examination means either a physical inspection or the imaging
				and radiation screening of a conveyance using nonintrusive inspection (NII)
				technology, for the presence of contraband.
								(6)InspectionThe
				term inspection means the comprehensive process used by personnel
				of the Bureau of Customs and Border Protection to assess goods entering the
				United States for duty purposes, to detect the presence of restricted or
				prohibited items, and to ensure compliance with all applicable laws. This
				process may include screening, conducting an examination, or conducting a
				search.
								(7)ScanningThe
				term scanning means an examination by nonintrusive means,
				including nuclear or radiological detection technologies, x-ray or density
				technologies, and optical character recognition technologies, for the presence
				of misdeclared, restricted, or prohibited items.
								(8)ScreeningThe
				term screening means a visual or automated review of information
				about goods, including elements of the manifest or entry documentation
				accompanying a shipment being imported into the United States, to determine or
				assess the level of threat posed by such cargo.
								(9)WCOThe
				term WCO means the World Customs Organization.
								(10)WTOThe
				term WTO means the World Trade Organization established pursuant
				to the WTO Agreement.
								(11)WTO
				AgreementThe term WTO Agreement means the Agreement
				Establishing the World Trade Organization entered into on April 15,
				1994.
								(i)Bilateral
				customs partnership agreementsIn order to enhance the Container
				Security Initiative (CSI) of the Bureau of Customs and Border Protection by
				facilitating the safe, efficient flow of commerce, the Secretary of Homeland
				Security may, in consultation with the appropriate Federal officials, enter
				into bilateral customs partnership agreements with foreign countries for the
				purpose of examining and screening cargo at designated ports before the cargo
				is shipped to the United States. The agreement shall identify each designated
				port in the foreign country and shall provide for—
								(1)the establishment
				of mutually agreed upon technical capability, criteria, and standard operating
				procedures for the use of nonintrusive inspection and nuclear and radiological
				detection systems;
								(2)the use of
				nonintrusive inspection and nuclear and radiological detection systems meeting
				the technical capability, criteria, and standard operating procedures
				established under paragraph (1); and
								(3)continued
				bilateral review of, and updating as appropriate, the technologies, processes,
				and techniques used to screen, scan, and inspect cargo at designated
				ports.
								(j)Assessment of
				designated portsBefore the Secretary of Homeland Security enters
				into any agreement with a foreign government under subsection (i), the
				Secretary shall conduct an assessment of the ports in that country, in
				consultation with the appropriate Federal officials. The assessment shall
				include with respect to each port—
								(1)the level of risk
				for—
									(A)the potential
				compromise of containers by terrorists or terrorist weapons;
									(B)smuggling of
				narcotics; and
									(C)violations of
				United States trade laws, including intellectual property rights and textile
				transshipment;
									(2)the volume of
				regular container traffic that goes through the port that is bound for the
				United States;
								(3)the commitment of
				the country to cooperate with the Bureau of Customs and Border Protection in
				sharing critical data and risk management information and to maintain programs
				to ensure employee integrity;
								(4)coordination with
				and an assessment by the Coast Guard; and
								(5)any limitation
				associated with the infrastructure of the port.
								(k)Foreign
				assistanceThe Secretary of Homeland Security, in consultation
				with the appropriate Federal officials, is authorized to provide appropriate
				assistance to designated ports, including—
								(1)training and
				other assistance that could facilitate the deployment of effective cargo
				screening and examination measures and equipment at designated ports and at
				foreign ports that are not designated; and
								(2)the loan or other
				arrangement for use of nonintrusive inspection or nuclear and radiological
				detection systems for cargo containers at designated ports under such terms and
				conditions as may be appropriate, and training foreign personnel in the
				operation of such systems.
								(l)StaffingThe
				Secretary of Homeland Security shall develop a human capital management plan to
				determine adequate staffing levels in foreign ports including, as appropriate,
				the remote location of personnel at the National Targeting Center in Reston,
				Virginia.
							(m)Annual
				discussionsThe Secretary of Homeland Security, in coordination
				with the appropriate Federal officials, shall hold annual discussions with
				foreign governments with which the United States has a bilateral customs
				partnership agreement regarding best practices, technical assistance, training
				needs, and technological developments that will assist in ensuring the
				efficient and secure movement of international cargo.
							(n)ReportNot
				later than September 30, 2007, and annually thereafter, the Secretary of
				Homeland Security shall, in consultation with the appropriate Federal officials
				and the COAC, report to the appropriate congressional committees on the
				effectiveness of, and need for improvements to, foreign customs partnership
				agreements. The report shall include—
								(1)recommendations
				for improvements to, and effectiveness of, screening, scanning, and inspection
				protocols and technologies at designated ports, and the effect on the flow of
				commerce at those ports;
								(2)recommendations
				for continuing or suspending a bilateral customs partnership agreement with
				each country and a detailed evaluation of any security incident and how it was
				handled, as well as the aggregate number and extent of trade compliance lapses
				and how those lapses were handled;
								(3)a description of
				the technical assistance delivered or needed at each designated port;
								(4)a description of
				the human capital management plan at each designated port; and
								(5)a description of
				any request made by the United States to a foreign country to conduct a
				physical and nonintrusive inspection and whether that request was granted or
				denied by the country.
								(o)Lesser risk
				portsThe Commissioner of Customs may treat a designated port as
				a port that presents a lesser risk than a port that is not a designated port,
				for purposes of clearing cargo into the United
				States.
							.
					212.Multilateral
			 customs negotiationsSection
			 629 of the Tariff Act of 1930 (19 U.S.C. 1629), as amended by section 211, is
			 amended by adding at the end the following:
					
						(p)Harmonization
				of customs procedures and commitments
							(1)In
				generalThe Commissioner of Customs, the United States Trade
				Representative, and other appropriate Federal officials, shall work through
				appropriate international organizations including the World Customs
				Organization, the World Trade Organization, the International Maritime
				Organization, and the Asia Pacific Economic Council, to harmonize, to the
				extent practicable, customs procedures, standards, requirements, and
				commitments in order to facilitate the efficient flow of international
				trade.
							(2)United States
				Trade Representative
								(A)In
				generalThe United States Trade Representative shall seek
				commitments in negotiations in the WTO regarding the articles of GATT 1994 that
				are described in subparagraph (B) that result in—
									(i)to the extent
				practicable, harmonization of import and export data collected by WTO members
				for customs purposes;
									(ii)transparency,
				efficiency, and procedural fairness of WTO members;
									(iii)to the extent
				practicable, transparent standards for the release of cargo by WTO
				members;
									(iv)to the extent
				practicable, development and harmonization of standards, technologies, and
				protocols for physical or nonintrusive examinations that will facilitate the
				efficient flow of international trade; and
									(v)the protection of
				confidential commercial data.
									(B)Articles
				describedThe articles of the GATT 1994 described in this
				subparagraph are the following:
									(i)Article V
				(relating to transit).
									(ii)Article VIII
				(relating to fees and formalities associated with importation and
				exportation).
									(iii)Article X
				(relating to publication and administration of trade regulations).
									(C)Gatt
				1994The term GATT 1994 means the General Agreement
				on Tariff and Trade annexed to the WTO Agreement.
								(3)CustomsThe
				Commissioner of Customs, in consultation with the United States Trade
				Representative, shall work with the WCO to facilitate the efficient
				international flow of trade, taking into account existing international
				agreements and the negotiating objectives of the WTO. The Commissioner shall
				work to—
								(A)harmonize, to the
				extent practicable, import data collected by WCO members for customs
				purposes;
								(B)automate and
				harmonize, to the extent practicable, the collection and storage of commercial
				data by WCO members;
								(C)develop, to the
				extent practicable, transparent standards for the release of cargo by WCO
				members;
								(D)develop and
				harmonize, to the extent practicable, standards, technologies, and protocols
				for physical or nonintrusive examinations that will facilitate the efficient
				flow of international trade; and
								(E)ensure the
				protection of confidential commercial
				data.
								.
				BCustoms data
			 collection
				221.International
			 trade data system
					(a)In
			 generalSection 411 of the Tariff Act of 1930 (19 U.S.C. 1411) is
			 amended by adding at the end the following new subsections:
						
							(d)International
				trade data system
								(1)Establishment
									(A)In
				generalThe Secretary of the Treasury (in this section, referred
				to as the Secretary) shall oversee the establishment of an
				electronic trade data interchange system to be known as the
				International Trade Data System (ITDS). The ITDS shall be
				implemented not later than the date that the Automated Commercial Environment
				(commonly referred to as ACE) (as defined in section 201 of the
				Customs and Trade Facilitation Reauthorization Act of 2006) is
				implemented.
									(B)PurposeThe
				purpose of the ITDS is to eliminate redundant information requirements, to
				efficiently regulate the flow of commerce, and to effectively enforce laws and
				regulations relating to international trade, by establishing a single portal
				system, operated by the Bureau of Customs and Border Protection, for the
				collection and distribution of standard electronic import and export data
				required by all United States Government agencies.
									(C)Participation
										(i)In
				generalAll Federal agencies that require documentation for
				clearing or licensing the importation and exportation of cargo shall
				participate in the ITDS.
										(ii)WaiverThe
				Director of the Office of Management and Budget may waive, in whole or in part,
				the requirement for participation for any Federal agency based on national
				security.
										(D)ConsultationThe
				Secretary shall consult with and assist agencies in the transition from paper
				to electronic format for the submission, issuance, and storage of documents
				relating to data required to enter cargo into the United States.
									(2)Data
				elements
									(A)In
				generalThe Steering Committee established under paragraph (3)
				shall, in consultation with the agencies participating in the ITDS, define the
				standard set of data elements to be collected, stored, and shared in the ITDS.
				The Steering Committee shall periodically review the data elements in order to
				update the data elements, as necessary.
									(B)HarmonizationThe
				Steering Committee shall ensure that the ITDS data requirements are compatible
				with the commitments or obligations established by the World Customs
				Organization (WCO) and the World Trade Organization (WTO) for the entry of
				cargo.
									(C)CoordinationThe
				Secretary of the Treasury shall be responsible for coordinating operation of
				the ITDS among the participating agencies and the office within the Bureau of
				Customs and Border Protection that is responsible for maintaining the
				ITDS.
									(3)Steering
				CommitteeThere is established an interagency steering committee.
				The members of the committee shall include the Secretary of the Treasury (who
				shall serve as the chairperson of the committee), the Director of the Office of
				Management and Budget, and the head of each agency participating in the ITDS.
				The committee shall assist the Secretary of the Treasury in overseeing the
				implementation of, and participation in, the ITDS.
								(4)ReportThe
				Steering Committee shall submit a report annually to the Committee on Finance
				of the Senate and the Committee on Ways and Means of the House of
				Representatives. Each report shall include information on—
									(A)the status of the
				ITDS implementation;
									(B)the extent of
				participation in the ITDS by Federal agencies;
									(C)the remaining
				barriers to any agency’s participation;
									(D)the extent to
				which the ITDS is consistent with applicable standards established by the World
				Customs Organization and the World Trade Organization;
									(E)recommendations
				for technological and other improvements to the ITDS; and
									(F)the status of the
				Bureau's development, implementation, and management of the Automated
				Commercial Environment.
									(e)Treasury
				oversightThe Secretary of the Treasury shall ensure that no
				fewer than 5 full-time equivalents in the Office of Tax, Trade, and Tariff
				Policy are available—
								(1)to carry out
				oversight of the customs revenue functions delegated to the Secretary of
				Homeland Security pursuant to section 412 of the Homeland Security Act of 2002
				(6 U.S.C. 212); and
								(2)to carry out
				oversight of the International Trade Data System established under this
				section.
								(f)Authorization
				of appropriationsThere are authorized to be appropriated for
				each of the fiscal years 2007, 2008, and 2009, $750,000 for salaries and
				expenses required to carry out subsection
				(e).
							.
					222.Authorization
			 of appropriationsSection
			 13031(f)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(f)(5)) is amended—
					(1)by striking
			 2003 each place it appears and inserting
			 2007;
					(2)by striking
			 2004 each place it appears and inserting
			 2008;
					(3)by striking
			 2005 each place it appears and inserting 2009;
			 and
					(4)by striking
			 2006 each place it appears and inserting
			 2010.
					CTrade
			 facilitation programs
				231.Establishment
			 of a voluntary customs industry partnership program
					(a)In
			 generalSection 499 of the Tariff Act of 1930 (19 U.S.C. 1499) is
			 amended by adding at the end the following new subsection:
						
							(d)Customs
				Industry Partnership Program
								(1)EstablishmentThe
				Commissioner of Customs (in this section referred to as the
				Commissioner) is authorized to establish a voluntary
				government-private sector Customs Industry Partnership Program to facilitate
				the movement of cargo through the international supply chain and to provide
				benefits to eligible participants meeting or exceeding the program
				requirements. The program shall be known as the CIPP.
								(2)Eligible
				participantsThe Commissioner shall establish procedures for all
				persons involved in the movement of cargo in the international supply chain to
				apply for participation in the CIPP, including intermodal transportation system
				providers, contract logistics providers, air, land, and sea carriers, customs
				brokers, importers, forwarders, and other entities involved in the movement of
				cargo in the international supply chain.
								(3)Minimum
				requirementsThe Commissioner shall establish minimum
				requirements for participation in the CIPP. The requirements for participation
				in the Program include the following:
									(A)The applicant's
				history of moving cargo through the international supply chain.
									(B)Consideration of
				the applicant’s compliance with basic requirements of customs laws and
				regulations, including the proper maintenance of importer identification
				numbers on file for covered business entities, the maintenance of customs bonds
				in sufficient amount, and the absence of outstanding requests from the Bureau
				for information, notices of action, liquidated damages, and civil penalties
				unanswered by the company.
									(C)The applicant's
				compliance with all minimum physical security requirements established by the
				Commissioner.
									(4)3 tiers of
				Customs industry partnership programThe CIPP shall include 3
				levels of voluntary participation.
									(A)Tier 1
				participants
										(i)RequirementsA
				tier 1 participant means a CIPP participant that has certified to
				the Bureau of Customs and Border Protection that it meets the minimum
				requirements of the CIPP established by the Commissioner and that certification
				has been accepted by the Bureau of Customs and Border Protection after a review
				of the applicant’s trade compliance history and the attestations made in the
				application and the completion of a verification under paragraph (5).
										(ii)BenefitsThe
				Commissioner shall provide limited benefits to tier 1 participants for the
				purpose of facilitating the flow of cargo in the international supply
				chain.
										(iii)CertificationTo
				the extent practicable, the Bureau of Customs and Border Protection shall
				conduct the certification for tier 1 participation within 90 days of receipt of
				the application for participation in the CIPP.
										(B)Tier 2
				participants
										(i)RequirementsA
				tier 2 participant means a CIPP participant that has been granted
				tier 2 status for the CIPP by the Bureau of Customs and Border Protection,
				after the Bureau has completed an on-site validation of the participant’s trade
				compliance, cargo security practices, and supply chain and completed a
				verification under paragraph (5).
										(ii)BenefitsThe
				Commissioner shall grant benefits in addition to the benefits granted under
				subparagraph (B)(i) to tier 2 participants for the purpose of facilitating the
				flow of cargo in the international supply chain.
										(iii)ValidationTo
				the extent practicable, the Bureau of Customs and Border Protection shall
				conduct and complete a validation for tier 2 participation within 1 year of
				granting the certification described in subparagraph (A).
										(C)Tier 3
				participants
										(i)RequirementsA
				tier 3 participant means a tier 2 participant who, upon
				application for tier 3 benefits and completion of a verification
				under paragraph (5), is found by the Bureau of Customs and Border Protection to
				meet the following requirements:
											(I)A demonstrated
				history of trade compliance, including the consistent payment of duties in an
				accurate and timely manner.
											(II)The consistent
				provision of additional advance data elements as required by the Commissioner
				of Customs.
											(III)The consistent
				use of supply chain security best practices identified by the Bureau of Customs
				and Border Protection.
											(IV)Participation in
				the Bureau of Customs and Border Protection's Importer Self-Assessment Program
				(described in section 201 of the Customs and Trade Reauthorization Act of
				2006).
											(ii)BenefitsThe
				Commissioner shall grant benefits in addition to the benefits granted under
				subparagraphs (A) and (B) to participants in the program who meet the
				requirements of clause (i) for the purpose of facilitating the flow of cargo in
				the international supply chain. The benefits shall include—
											(I)providing
				feedback to tier 3 participants on cargo examination results to the extent that
				such feedback does not compromise security;
											(II)notifying tier 3
				participants of specific alerts and post-incident trade resumption procedures
				as appropriate;
											(III)providing
				incident management training for tier 3 participants, including training with
				respect to protection, prevention, response, and recovery;
											(IV)permitting tier
				3 participants to be represented in joint incident management exercises with
				trade agencies and other agencies; and
											(V)permitting cargo
				clearance priority for participants in the post-incident resumption of trade to
				the extent the Commissioner deems practicable.
											(5)Verification of
				participant statusThe Commissioner of Customs shall develop
				procedures to verify the information provided by persons who apply for
				participation in the CIPP, including—
									(A)in the case of a
				tier 1 participant, an extensive documentation review;
									(B)in the case of a
				tier 2 participant, an extensive documentation review and site validation;
				and
									(C)in the case of a
				tier 3 participant, an extensive documentation review, site validation, and a
				review by the Bureau of Customs and Border Protection auditors of the internal
				controls of participants with respect to commercial transactions to ensure the
				accuracy of the data that is submitted to the Bureau.
									(6)Consequences
				for lack of compliance
									(A)In
				generalIf a participant’s business system and documentation or
				supply chain security practices fail to meet any of the requirements
				established by the Commissioner of Customs under this subsection, the
				Commissioner may deny the applicant all or part of the benefits of the CIPP
				until the applicant meets those requirements.
									(B)False or
				misleading informationIf a participant intentionally provides
				false or misleading information to the Commissioner or a third party during the
				certification, validation, verification, revalidation, or reverification
				process, the Commissioner shall suspend or expel the participant from the CIPP
				for an appropriate period of time. The Commissioner may publish a list of
				persons who have been suspended and make such a list available to other
				participants.
									(7)CIPP
				elementsThe Commissioner shall establish sufficient internal
				quality controls and record management to support the Bureau of Customs and
				Border Protection’s management systems of the CIPP. In managing the Program the
				Commissioner shall ensure that the Program includes the following:
									(A)Strategic
				planA 5-year Strategic Plan to identify outcome-based goals and
				performance measures of the Program.
									(B)Annual
				planAn annual plan for each fiscal year designed to match
				available resources to the projected workload.
									(C)Standardized
				work programA standardized work program to be used by personnel
				of the Bureau of Customs and Border Protection to carry out the verifications
				under paragraph (5), with respect to intermodal transportation system
				providers, contract logistics providers, air, land and sea carriers, customs
				brokers, importers, forwarders, and other persons involved in the movement of
				cargo through the international supply chain. The Bureau of Customs and Border
				Protection shall keep records and monitor staff hours associated with the
				completion of each verification.
									(D)Documentation
				of reviewsThe Commissioner shall maintain a record management
				system to document determinations on the review of each participant, including
				certifications, validations, verifications, revalidations, and
				reverifications.
									(E)Revalidation
				and reverification of participantsThe Commissioner shall develop
				and implement—
										(i)a
				revalidation process for tier 2 participants;
										(ii)a means to
				include risk-based and random sampling for identifying participants for
				periodic revalidation and reverification;
										(iii)a
				reverification process for tier 3 participants;
										(iv)an annual plan
				for revalidation and reverification that includes—
											(I)performance
				measures;
											(II)an assessment of
				the personnel needed to perform the revalidation or reverification; and
											(III)the number of
				companies that will be revalidated or reverified during the year.
											(F)Right of
				appealAn applicant for, or participant in, the CIPP shall have
				the right to appeal any decision by the Commissioner denying or suspending
				benefits under the Program. An appeal shall be filed with the Commissioner not
				later than 90 days after the date of the suspension or denial that is being
				appealed. The Commissioner shall make a final decision with respect to the
				appeal within 180 days after the date the appeal is filed.
									(8)Resource
				management staffing planThe Commissioner shall—
									(A)develop a
				staffing plan to recruit, train, and retain staff (including a formalized
				training program) to meet the objectives identified in the strategic plan of
				the CIPP;
									(B)conduct a study
				of the Program’s training needs and develop a comprehensive training program to
				support the certification, validation, verification, revalidation, and
				reverification processes of the Program; and
									(C)provide
				cross-training in post-incident trade resumption for personnel engaged in the
				Program.
									(9)Third-party
				validationThe Commissioner shall consult with the Customs
				Commercial Operations Advisory Committee (COAC), and conduct a feasibility
				study regarding the use of third parties to conduct validations, verifications,
				revalidations, and reverifications for participation in the CIPP.
								(10)GAO
				reportNot later than 1 year after the date of the enactment of
				this Act, the Comptroller General shall conduct a study of the CIPP. The study
				shall include a review of the internal controls, documentation, validation,
				verification, revalidation, and reverification processes of the Program. The
				Comptroller General shall submit a report of the results of the study to the
				Committee on Finance of the Senate and the Committee on Ways and Means of the
				House or Representatives.
								(11)Confidential
				information safeguardsIn consultation with COAC, the
				Commissioner shall develop and implement procedures to ensure the protection of
				confidential data collected, stored, or shared with government agencies or as
				part of the application, validation, verification, revalidation, or
				reverification processes. The procedures shall include—
									(A)measures for
				protecting data shared with any government agency;
									(B)measures for
				providing a secure system for document storage accessible only to the
				appropriate personnel;
									(C)measures for
				storing all electronic files in a manner that prevents theft, copying, or
				deletion; and
									(D)measures for
				labeling all records to clearly mark what is considered confidential or a trade
				secret.
									(12)DefinitionsIn
				this subsection:
									(A)Contract
				logistics providerThe term contract logistics
				provider means an entity that provides supply chain management services
				to third parties. Such services include the design of a third party’s domestic
				or international supply chain (including integrated information, consolidation,
				and deconsolidation), as well as the actual receipt, exportation,
				transportation, brokerage, warehousing, or distribution of a third party’s
				goods.
									(B)COACThe
				term COAC means the Advisory Committee, established pursuant to
				section 9503(c) of the Omnibus Budget Reconciliation Act of 1987, or any
				successor Committee (19 U.S.C. 2071 note).
									(C)Importer
				self-assessment programThe term importer self-assessment
				program means the program of the Bureau of Customs and Border Protection
				in effect on the date of the enactment of this Act that provides benefits to
				those persons who have made a commitment of resources and assumed
				responsibility for—
										(i)monitoring their
				own compliance and business practices with respect to establishing,
				documenting, and implementing adequate internal controls;
										(ii)performing
				periodic testing of transactions based on risk;
										(iii)sharing test
				results with the Bureau;
										(iv)making
				appropriate adjustments to internal controls; and
										(v)maintaining an
				audit trail of financial records and Customs declarations, or, an alternate
				system that ensures accurate values are reported to the Bureau.
										(D)International
				supply chainThe term international supply chain
				means the end-to-end process for shipping goods to or from the United States
				from the point of origin (including manufacturer, supplier, or vendor) through
				the point of distribution.
									(E)Revalidation;
				reverificationThe terms revalidation and
				reverification mean the process by which the Bureau of Customs and
				Border Protection reviews the qualifications of a participant to continue to
				participate as a tier 2 or tier 3 participant in the CIPP, either on a periodic
				or risk management basis, to determine if the participant continues to adhere
				to established business and cargo security practices.
									(F)Validation and
				verificationThe terms validation and
				verification mean the processes by which the Bureau of Customs and
				Border Protection determines an applicant's qualifications to participate in
				the CIPP by reviewing the applicant's trade compliance history and conducting
				an on-site review of documentation and practices of the applicant relating to
				the importation of cargo, in order to determine if the applicant's cargo
				security and business practices are reliable, accurate, and
				effective.
									.
					(b)Additional
			 personnelIn each of the fiscal years 2007 through 2009, the
			 Secretary shall increase by not less than 50 (over the previous fiscal year)
			 the number of positions for validation, verification, revalidation, and
			 reverification activities of the CIPP, and shall provide appropriate training
			 and support for the positions.
					(c)Authorization
			 of appropriationsIn addition to any monies hereafter
			 appropriated to the Bureau of Customs and Border Protection of the Department
			 of Homeland Security, there are authorized to be appropriated for the purpose
			 of meeting the staffing requirement provided for in subsection (b), to remain
			 available until expended, the following:
						(1)$8,500,000 in
			 fiscal year 2007.
						(2)$17,600,000 in
			 fiscal year 2008.
						(3)$27,300,000 in
			 fiscal year 2009.
						(4)$28,300,000 in
			 fiscal year 2010.
						(5)$29,200,000 in
			 fiscal year 2011.
						(d)Report
						(1)In
			 generalNot later than November 30, 2007, and annually
			 thereafter, the Commissioner shall report to the appropriate committees on the
			 progress of CIPP validations, verifications, revalidations, and reverifications
			 established under section 499(d) of the Tariff Act of 1930.
						(2)Appropriate
			 committeesThe term appropriate committees means the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives.
						232.Trade
			 resumption planTitle III of
			 the Tariff Act of 1930 is amended by inserting after section 318 the following
			 new section:
					
						318A.Trade
				resumption plan
							(a)DefinitionsIn
				this section:
								(1)InspectionThe term inspection means the
				comprehensive process used by the personnel of the Bureau of Customs and Border
				Protection to assess goods entering the United States for duty purposes, to
				detect the presence of restricted or prohibited items, or to ensure compliance
				with applicable laws. The process may include screening, conducting an
				examination, or conducting a search.
								(2)TargetingThe
				term targeting means the process used by the personnel of the
				Bureau of Customs and Border Protection to determine the risk of security or
				trade violations associated with cargo bound for the United States.
								(3)Transportation
				disruptionThe term transportation disruption means
				any significant delay, interruption, or stoppage in the flow of international
				trade caused by a natural disaster, labor dispute, heightened threat level, an
				act of terrorism, or any transportation security incident defined in section
				1572.3 of title 49, Code of Federal Regulations.
								(b)Trade
				resumption planNot later
				than 1 year after the date of enactment of this Act, the Commissioner of
				Customs shall develop a Trade Resumption Plan to provide for the resumption of
				trade in the event of a transportation disruption. The Plan shall
				include—
								(1)a program to
				redeploy resources and personnel, as necessary, to reestablish the flow of
				international trade in the event of a transportation disruption;
								(2)a training
				program to periodically instruct personnel of the Bureau of Customs and Border
				Protection in trade resumption functions in the event of a transportation
				disruption;
								(3)a plan to revise
				cargo targeting and inspection protocols to meet the security and trade
				facilitation needs of the United States following a transportation disruption,
				including, to the extent practicable, giving priority to—
									(A)cargo originating
				from a designated port described in section 629(j);
									(B)cargo that has
				been handled, stored, shipped, and imported by, or otherwise processed by, a
				tier 3 participant in the Customs Industry Partnership Program established
				under section 499(d) (CIPP);
									(C)cargo that has
				undergone nuclear or radiological detection scan, x-ray or density scan, and
				optical character recognition scan, at the last port of departure prior to
				arrival in the United States;
									(D)cargo transported
				in containers with tamper-proof seals;
									(E)perishable cargo;
				and
									(F)any other cargo
				the Commissioner considers appropriate;
									(4)a plan to
				communicate any revised procedures or instructions to the private sector, and
				in particular to tier 3 participants in the CIPP established pursuant to
				section 499(d), following a transportation disruption; and
								(5)a plan to
				coordinate trade facilitation efforts among affected ports of entry following a
				transportation disruption.
								(c)Consultations
								(1)In
				generalThe Commissioner of Customs shall consult with
				appropriate government agencies, port authorities, terminal operators, and the
				Customs Commercial Operations Advisory Committee (COAC) in the development of
				the Trade Resumption Plan.
								(2)Public
				commentThe Commissioner of Customs shall afford port
				authorities, terminal operators, and the COAC 60 days in which to comment on a
				draft Trade Resumption Plan before finalizing such plan.
								(d)ExercisesThe
				Commissioner of Customs shall coordinate annual exercises with appropriate
				Federal, State, and local agencies, port authorities, terminal operators, and
				tier 3 participants in the CIPP to practice and prepare for implementation of
				the Trade Resumption Plan. Such exercises shall be coordinated with the Coast
				Guard's port incident management plan exercises.
							(e)Report and
				consultationNot later than 180 days after the date that the
				annual exercises described in subsection (d) are completed, the Commissioner of
				Customs shall submit a report to the Committee on Finance of the Senate and the
				Committee on Ways and Means of the House of Representatives on the status of
				the Trade Resumption Plan required by subsection (b) and the result of
				exercises required by subsection (d), and shall consult with the committees
				regarding any proposals to revise the
				Plan.
							.
				233.Automated
			 Targeting SystemTitle III of
			 the Tariff Act of 1930 is amended by inserting after section 318A, as added by
			 section 232 of this Act, the following new section:
					
						318B.Automated
				Targeting System
							(a)ComponentThe
				Automated Targeting System used by the Bureau of Customs and Border Protection
				to identify cargo for increased inspection prior to the clearance of such cargo
				into the United States shall include a component to permit—
								(1)the electronic
				comparison of similar manifest and available entry data for cargo entered into
				or bound for the United States, in order to efficiently identify cargo for
				increased inspection or expeditious release following a transportation
				disruption; and
								(2)the electronic
				isolation of select data elements relating to cargo entered into or bound for
				the United States, in order to efficiently identify cargo for increased
				inspection or expeditious release following a transportation disruption.
								(b)Trade
				resumption planThe plan required by subsection (b)(3) of section
				318A shall incorporate use of the component of the Automated Targeting System
				required by subsection (a) in order to minimize the disruption to the efficient
				flow of international trade following a transportation
				disruption.
							.
				234.Drawback for
			 exported merchandise
					(a)In
			 generalSection 313 of the Tariff Act of 1930 (19 U.S.C. 1313) is
			 amended to read as follows:
						
							313.Drawback for
				exported merchandise
								(a)DefinitionsIn
				this section:
									(1)Bill of
				materialsThe term bill of materials means records
				kept in the ordinary course of business that identify each component
				incorporated into an article.
									(2)DestroyedThe
				term destroyed means a process by which merchandise or an article
				loses all commercial value. Merchandise or an article may be destroyed even if
				valuable material is recovered from the merchandise or article.
									(3)DirectlyThe
				term directly means a transfer of merchandise or an article from 1
				person to another person without any intermediate transfer.
									(4)FormulaThe
				term formula means records kept in the ordinary course of business
				that identify the quantity of each element, material, chemical, mixture, or
				other substance incorporated into a manufactured article.
									(5)FungibleThe
				term fungible means goods that are commercially identical to 1
				another in all instances.
									(6)Good subject to
				Chile drawbackThe term good subject to Chile
				drawback has the meaning given that term in section 203(a) of the United
				States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
									(7)Good subject to
				NAFTA drawbackThe term good subject to NAFTA
				drawback has the meaning given that term in section 203(a) of the North
				American Free Trade Agreement Implementation Act (19 U.S.C. 3333(a)).
									(8)HTSThe
				term HTS means the Harmonized Tariff Schedule of the United States
				(19 U.S.C. 1202).
									(9)Incorporated
				intoThe term incorporated into means any operation
				by which merchandise or an article becomes classifiable in a different 8-digit
				HTS subheading number.
									(10)IndirectlyThe
				term indirectly means a transfer of merchandise or an article from
				1 person to another person with 1 or more intermediate transfers.
									(11)Line
				item
										(A)Import
				entryThe term line item means, for an import entry
				filed pursuant to section 484, the identification of a commodity from 1 country
				by net quantity, entered value, HTS subheading number, and applicable duties,
				fees, and taxes.
										(B)Designated
				exportLine item means, for a designated export, the
				identification of a commodity by HTS subheading number, Schedule B number,
				declared value, and quantity.
										(12)NAFTA
				countryThe term NAFTA country has the meaning given
				that term in section 2 of the North American Free Trade Agreement
				Implementation Act (19 U.S.C. 3301).
									(13)Schedule
				BThe term Schedule B means the Department of
				Commerce Schedule B, Statistical Classification of Domestic and Foreign
				Commodities Exported from the United States.
									(14)Substitute
				merchandise; substitute articleThe terms substitute
				merchandise and substitute article mean—
										(A)a good that is
				classifiable within the same 8-digit HTS subheading number as another good (the
				Schedule B number may be used to demonstrate this fact);
										(B)a good
				demonstrated to have been classifiable within the same 8-digit HTS subheading
				number as another good at some point during the 5-year period beginning on the
				date of importation of the designated imported merchandise (the Schedule B
				number may be used to demonstrate this fact); or
										(C)for goods
				classifiable under headings 2710 or 3901 through 3914, HTS, a good demonstrated
				to have been classifiable under the same 8-digit HTS subheading number as
				another good according to the HTS in effect on January 1, 2000 (the Schedule B
				number may be used to demonstrate this fact).
										(b)In
				general
									(1)DrawbackIf
				merchandise is imported into the United States and that merchandise, or
				substitute merchandise, is then exported, or is incorporated into an article
				that is exported, or a substitute article that is exported, duties, fees, and
				taxes paid upon entry or importation of the merchandise shall be refunded as
				drawback pursuant to this section.
									(2)Eligibility for
				drawback for merchandise incorporated into multiple
				articlesMerchandise described in paragraph (1) that is
				incorporated into an article that is exported shall be eligible for drawback
				under this section regardless of the number of times that the merchandise is
				incorporated into an article or an article is incorporated into another
				article.
									(c)Eligibility to
				claim drawback
									(1)Person making
				claimA person may claim drawback under this section if the
				person—
										(A)(i)imports the merchandise
				on which the claim is based; or
											(ii)obtains the importer’s permission
				to claim the drawback and meets the requirements of paragraph (2); and
											(B)exports the
				merchandise or article on which the claim is based or obtains the exporter’s
				permission to claim drawback.
										(2)Special rules
				for nonimporters
										(A)In
				generalAn exporter who claims drawback pursuant to paragraph
				(1)(A)(ii), shall have received the imported merchandise, substitute
				merchandise, imported or substitute merchandise incorporated into an article,
				or substitute article, directly or indirectly from the importer.
										(B)Rules for
				transferThe transfer of a claim for drawback under this section
				shall be a private transaction between parties that may not be required to be
				governed by this section or by regulations promulgated under the authority of
				this section, and the Secretary may not require such parties to verify any
				transfer of drawback rights, merchandise, or article under this
				subsection.
										(3)Claim for
				drawback on merchandise incorporatedIf drawback is claimed for
				merchandise incorporated into an article, the person making the claim shall
				submit a bill of materials or formula identifying the merchandise and article
				by the 8-digit HTS subheading number and the quantity of the merchandise.
				Merchandise shall be deemed incorporated into an article if the bill of
				materials or formula for that article includes such merchandise.
									(4)Electronic
				filingA claim for drawback under this section shall be made
				through an electronic data interchange system authorized by the Secretary. Such
				system may include an Internet-based system.
									(5)Time limit for
				claimDrawback may be paid under this section for merchandise
				only if the claim for drawback is filed within 5 years after the date the
				merchandise was imported. If the merchandise has multiple dates of importation,
				the earliest date of importation shall be used for purposes of this
				paragraph.
									(d)Amount of
				drawback
									(1)In
				generalExcept as provided in paragraph (2) and except for
				drawback claims filed pursuant to subsection (g)(2), the amount of a drawback
				made pursuant to this section shall be the number of units claimed times the
				lesser of—
										(A)the average of
				the duties, taxes, and fees paid per unit of the designated import line item;
				or
										(B)the average
				declared value per unit of the designated export line item times the duties,
				taxes, and fees that applied to the designated import line item, less 1
				percent.
										(2)ExceptionWhere
				drawback is claimed based upon imported merchandise or substitute merchandise
				being incorporated into an article, the drawback amount shall be the number of
				units of merchandise claimed times the average duties, taxes, and fees per unit
				of the designated import line item, less 1 percent.
									(3)LimitationThe
				amount of duties, taxes, and fees to be refunded pursuant to this subsection
				for merchandise shall not include any duties, taxes, and fees previously
				refunded to any person for such merchandise.
									(e)Refunds,
				waivers, or reductions under certain free trade agreements
									(1)In
				generalIf an article that is exported to a NAFTA country is a
				good subject to NAFTA drawback, no customs duties on the good may be refunded,
				waived, or reduced in an amount that exceeds the lesser of—
										(A)the total amount
				of customs duties paid or owed on the good on importation into the United
				States; or
										(B)the total amount
				of customs duties paid on the good on importation into the NAFTA
				country.
										(2)Special rule
				for CanadaIf Canada ceases to be a NAFTA country and the
				suspension of the operation of the United States-Canada Free-Trade Agreement
				thereafter terminates, then for purposes of subsection (b), the shipment to
				Canada during the period such Agreement is in operation of an article made from
				or substituted for, as appropriate, a drawback eligible good under section
				204(a) of the United States-Canada Free-Trade Implementation Act of 1988 (19
				U.S.C. 1212 note) does not constitute an exportation.
									(3)Special rule
				for Chile
										(A)In
				generalFor purposes of subsections (a) and (h), if an article
				that is exported to Chile is a good subject to United States-Chile Free Trade
				Agreement drawback, no customs duties on the good may be refunded, waived, or
				reduced, except as provided in subparagraph (B).
										(B)Amount of
				Customs dutiesThe customs duties referred to in subparagraph (A)
				may be refunded, waived, or reduced by—
											(i)100 percent
				during the 8-year period beginning on January 1, 2004;
											(ii)75 percent
				during the 1-year period beginning on January 1, 2012;
											(iii)50 percent
				during the 1-year period beginning on January 1, 2013; and
											(iv)25 percent
				during the 1-year period beginning on January 1, 2014.
											(4)Fungible
				merchandise exported to NAFTA country
										(A)In
				generalThe exportation to a NAFTA country of merchandise that is
				fungible with and substituted for imported merchandise, other than merchandise
				described in paragraphs (1) through (8) of section 203(a) of the North American
				Free Trade Agreement Implementation Act (19 U.S.C. 3333(a)), shall not
				constitute an exportation for purposes of subsection (b).
										(B)Fungible
				merchandise exported to ChileBeginning on January 1, 2015, the
				exportation to Chile of merchandise that is fungible with, and substituted for
				imported merchandise, other than merchandise described in paragraphs (1)
				through (5) of section 203(a) of the United States-Chile Free Trade Agreement
				Implementation Act (19 U.S.C. 3805 note), shall not constitute an exportation
				for purposes of subsection (b). The preceding sentence shall not be construed
				to permit the substitution of unused drawback under subsection (b) of this
				section with respect to merchandise described in paragraph (2) of section
				203(a) of the United States-Chile Free Trade Agreement Implementation
				Act.
										(f)Proof of
				exportationA person claiming drawback under this section shall
				submit proof of the exportation of the merchandise or an article that the
				merchandise was incorporated into by submitting at least 1 of the
				following:
									(1)The appropriate
				record from the United States Government automated export system, unless such
				system was unable to report the exportation.
									(2)If the drawback
				claims filed pursuant to subsection (e), the Canadian or Mexican entry
				records.
									(3)For a deemed
				exportation, any record that establishes the fact of deemed exportation that
				includes a description of the article or merchandise by the 8-digit HTS
				subheading number (or equivalent Schedule B number) under which the article or
				merchandise would be classifiable, quantity, and declared value.
									(g)Special
				eligibility rules
									(1)Vessels built
				for residents of a foreign countryDrawback under this section
				may be claimed for materials imported and used in the construction and
				equipment of vessels built for foreign account and ownership, or for the
				government of any foreign country, notwithstanding that such vessels may not
				within the strict meaning of the term be exported.
									(2)Destroyed
				merchandise
										(A)Eligibility for
				drawbackDrawback under this section may be claimed for
				merchandise or an article incorporating the merchandise that is not exported
				because it was destroyed if the person seeking the drawback uses direct
				identification or another approved accounting method to identify the
				merchandise that is destroyed or the merchandise incorporated into the article
				that is destroyed.
										(B)Amount of
				drawbackSubject to subparagraph (C), the amount of drawback paid
				for a claim filed pursuant to subparagraph (A) shall be—
											(i)the average
				entered value per unit of merchandise, multiplied by
											(ii)the duty, tax,
				and fee applicable to the designated line item of the merchandise, multiplied
				by
											(iii)the number of
				units claimed, minus 1 percent.
											(C)Offsetting
				amountsThe amount of duties, taxes, and fees to be refunded
				pursuant to this paragraph shall not include any duties, taxes, and fees
				previously refunded to an importer of record or the person claiming drawback.
				The value of the imported merchandise on which drawback is claimed shall be
				reduced by the value of any recovered materials (including the value of any tax
				benefit or royalty payment).
										(3)Agricultural
				productsNo drawback under this section may be claimed for an
				agricultural product subject to over-quota rate of duty established under a
				tariff-rate quota, except under a direct identification basis and when such
				product has not been used in the United States.
									(4)Merchandise not
				regularly enteredImported merchandise that has not been
				regularly entered or withdrawn for consumption shall not satisfy the
				exportation requirement of this section.
									(5)Flavoring
				extracts; medicinal or toilet preparations; bottled distilled spirits and
				wines
										(A)In
				generalUpon the exportation of flavoring extracts, medicinal, or
				toilet preparations (including perfumery) manufactured or produced in the
				United States in part from domestic alcohol on which an internal revenue tax
				has been paid, there shall be allowed a drawback equal in amount to the tax
				found to have been paid on the alcohol so used.
										(B)Bottled
				distilled spirits and winesUpon the exportation of bottled
				distilled spirits and wines manufactured or produced in the United States on
				which an internal revenue tax has been paid or determined, there shall be
				allowed, under regulations to be prescribed by the Commissioner of Internal
				Revenue, with the approval of the Secretary, a drawback equal in amount to the
				tax found to have been paid or determined on such bottled distilled spirits and
				wines. In the case of distilled spirits, the preceding sentence shall not apply
				unless the claim for drawback is filed by the bottler or packager of the
				spirits and unless such spirits have been stamped or restamped, and marked,
				especially for export, under regulations prescribed by the Commissioner of
				Internal Revenue, with the approval of the Secretary of the Treasury.
										(h)Prohibition on
				other claims for drawbackMerchandise that is exported or
				destroyed to satisfy any claim for drawback shall not be the basis of any other
				claim for drawback, except that appropriate credit and deductions for claims
				covering components or ingredients of such merchandise shall be made in
				computing drawback payments.
								(i)Liability for
				claimImporters, up to the amount of duties, taxes, and fees on
				the designated import permitted by the importer for drawback by the claimant,
				and drawback claimants, for the full amount of the claim, are jointly and
				severally liable to the United States for drawback claims. In implementing this
				section, the Secretary shall provide by regulation that the United States
				attempt to recover from the drawback claimant before attempting to recover from
				the importer.
								(j)Payment from
				receipts of Puerto RicoA drawback under this section for
				merchandise shall be paid from the customs receipts of Puerto Rico if the
				duties for such merchandise were originally paid into the Treasury of Puerto
				Rico.
								.
					(b)ReportNot later than 1 year after the date the
			 drawback processing module is operational and the ACE (as defined in section
			 201) becomes the exclusive system of record nationally for drawback entries,
			 the Commissioner of the Bureau of Customs and Border Protection shall submit to
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives a report that evaluates the utilization of direct
			 identification in drawback claims, including measurement of the number of
			 non-NAFTA, nondestruction claims filed using direct identification, and the
			 impact on personnel allocation within the Bureau.
					(c)Technical and
			 conforming amendments
						(1)RefundsSection
			 505(b) of the Tariff Act of 1930 (19 U.S.C. 1505(b)), is amended by adding at
			 the end the following: “Refunds of excess moneys deposited, as determined on a
			 liquidation or reliquidation, shall be reduced by any amount paid, on an
			 accelerated basis or otherwise, to a drawback claimant pursuant to section
			 313.”.
						(2)Review of
			 protestsThe second sentence of section 515(a) of the Tariff Act
			 of 1930 (19 U.S.C. 1515(a)) is amended by striking the period at the end and
			 inserting in accordance with section 505..
						(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that the Commissioner of the Bureau of Customs and Border Protection
			 publishes a finding that the Automated Commercial Environment is the exclusive
			 system of record in the United States for entry summaries and shall apply to
			 drawback claims designating import entry summaries or reconfigured entries that
			 are filed on or after that date.
					235.Final
			 authority over matters relating to customs brokers
					(a)In
			 generalSection 641(a) of the Tariff Act of 1930 (19 U.S.C.
			 1641(a)) is amended by striking paragraph (3) and inserting the
			 following:
						
							(3)The term
				Commissioner means the Commissioner of
				Customs.
							.
					(b)Conforming
			 amendmentsSection 641 of the Tariff Act of 1930 (19 U.S.C. 1641)
			 is amended by striking Secretary each place it appears and
			 inserting Commissioner.
					236.Advisory
			 CommitteeSection 9503(c) of
			 the Omnibus Budget Reconciliation Act of 1987 (19 U.S.C. 2071 note) is
			 amended—
					(1)in paragraph (1),
			 by striking Advisory Committee on Commercial Operations of the United
			 States Customs Service and inserting Customs Commercial
			 Operations Advisory Committee;
					(2)by striking
			 commercial operations of the United States Customs Service each
			 place it appears and inserting customs commercial
			 operations;
					(3)by inserting
			 , in consultation with the Secretary of Homeland Security, after
			 Secretary of the Treasury each place it appears; and
					(4)by amending
			 paragraph (4) to read as follows:
						
							(4)The Deputy
				Secretary of the Treasury and the Deputy Secretary of Homeland Security, or
				their designees, shall jointly preside over meetings of the Advisory
				Committee.
							.
					237.Study and
			 report
					(a)Feasibility
			 studyNot later than 1 year after the date of the enactment of
			 this Act, the Commissioner of Customs shall conduct a study and report to the
			 appropriate committees (as defined in section 231(d)(2)) regarding the
			 feasibility of developing and employing nonintrusive scanning systems in
			 foreign ports to examine and analyze containerized cargo destined for the
			 United States. The report shall include an assessment of any such systems
			 currently used for—
						(1)detecting and
			 analyzing nuclear or radiological materials;
						(2)producing density
			 scans or x-ray scans of containerized cargo; and
						(3)recording unique
			 identification information for specific containerized cargo.
						(b)Elements of the
			 reportThe report required by subsection (a) shall take into
			 account—
						(1)the
			 infrastructure requirements and limitations of a port;
						(2)the size of a
			 port;
						(3)the maintenance
			 or improvement of the current average processing speed of containerized cargo
			 through a port;
						(4)the scalability
			 of a nonintrusive scanning system to meet both current and future forecasted
			 trade flows;
						(5)the ability of a
			 nonintrusive scanning system to automatically detect and analyze anomalies
			 between information collected for specific containerized cargo and established
			 baselines for such or similar cargo;
						(6)the ability of a
			 nonintrusive scanning system to automatically maintain and catalog appropriate
			 data for reference and analysis in the event of a transportation
			 disruption;
						(7)the potential
			 costs of installing and maintaining a nonintrusive scanning system in a
			 port;
						(8)the ability of
			 administering personnel to efficiently manage and utilize the data produced by
			 a nonintrusive scanning system;
						(9)the ability to
			 safeguard commercial data generated by or submitted to a nonintrusive scanning
			 system; and
						(10)the reliability
			 of currently available technology.
						DStaffing and
			 resources
				241.Staffing for
			 commercial operations and revenue functions of the Bureau of Customs and Border
			 Protection
					(a)FindingsCongress
			 finds the following:
						(1)The Homeland
			 Security Act of 2002 prohibited the Secretary of Homeland Security from
			 reducing the staffing levels attributable to the customs revenue functions
			 described in section 412(b)(2).
						(2)Since the
			 creation of the Department of Homeland Security in 2003, staffing levels for
			 various personnel in the Bureau of Customs and Border Protection dedicated to
			 customs revenue, trade facilitation, and trade enforcement functions have
			 declined by as much as 16 percent.
						(3)Since 2004, the
			 number of full-time equivalents performing commercial investigations within the
			 Bureau of Immigration and Customs Enforcement declined by as much as 15
			 percent.
						(4)In 2006, customs
			 revenue collections are expected to reach $31,500,000,000, a 25 percent
			 increase over revenue collected when the Department of Homeland Security was
			 created in 2003.
						(5)More than
			 11,000,000 commercial cargo containers entered the United States in 2005. The
			 number of containers entering the United States is expected to increase by 10
			 percent in 2006, and by 2010, containerized traffic flows into the United
			 States are expected to double.
						(6)International
			 trade accounted for 1/10 of United States economic growth
			 50 years ago, and today accounts for 1/4 of that
			 growth.
						(7)An 11-day labor
			 dispute at the Port of Long Beach, California, cost the United States economy
			 at least $1,000,000,000 per day, highlighting the need for trade resumption
			 preparedness among United States Government agencies, ports, and port
			 users.
						(8)Dedicating
			 sufficient resources to customs revenue and commercial trade facilitation and
			 enforcement functions is critical to the economic security and well-being of
			 the United States.
						(b)Authorization
			 for commercial operations and revenue functionsThe Act of
			 February 13, 1911 (36 Stat. 901, chapter 46; 19 U.S.C. 267) is amended by
			 inserting after section 5 the following new section:
						
							5A.Authorization
				for commercial operations and revenue functions
								(a)In
				generalIn addition to any
				monies hereafter appropriated to the Bureau of Customs and Border Protection of
				the Department of Homeland Security, there are authorized to be appropriated
				for the purpose of increasing the number of personnel in the Bureau available
				to perform commercial operations and customs revenue functions, described in
				section 412(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 212(b)(2)), to
				remain available until expended, the following:
									(1)$105,000,000 in
				fiscal year 2007.
									(2)$162,500,000 in
				fiscal year 2008.
									(3)$168,000,000 in
				fiscal year 2009.
									(4)$174,000,000 in
				fiscal year 2010.
									(5)$180,000,000 in
				fiscal year 2011.
									(b)Additional
				personnelThe additional personnel authorized under subsection
				(a) shall include:
									(1)An increase of 4
				percent in the number of Customs and Border Protection Officers over the number
				of officers employed on the day before the date of the enactment of this Act to
				assist in the commercial operations of the Bureau, including inspection and
				cargo clearance at ports of entry, of which the Commissioner of Customs shall
				assign—
										(A)at least 1
				additional officer at each port of entry in the United States; and
										(B)the balance of
				the additional officers authorized by this subsection among ports of entry in
				the United States based upon the volume of trade and the incidence of
				nonvoluntarily disclosed trade and customs law violations observed among such
				ports of entry.
										(2)An increase of 15
				percent over the number of nonsupervisory import specialists employed at the
				end of fiscal year 2002 for the purpose of performing trade facilitation and
				enforcement functions.
									(3)An increase of 15
				percent over the number of auditors employed at the end of fiscal year 2002 for
				the purpose of validating, verifying, revalidating, and reverifying CIPP
				participants pursuant to section 499(d) of the Tariff Act of 1930.
									(c)Resource
				Allocation ModelNot later than 1 year after the date of the
				enactment of this Act, and every 2 years thereafter, the Commissioner of
				Customs shall prepare and submit to the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives a Resource
				Allocation Model to determine the optimal staffing levels required to carry out
				the commercial operations of the Bureau of Customs and Border Protection,
				including inspection and cargo clearance and the revenue functions described in
				section 412(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 212(b)(2)).
				The model shall comply with the requirements of section 412(b)(1) of such Act
				and shall take into account previous staffing models and historic and projected
				trade volumes and trends. The Resource Allocation Model shall apply both
				risk-based and random sampling approaches for determining adequate staffing
				needs for priority trade functions, including—
									(1)performing
				revenue functions;
									(2)enforcing
				antidumping and countervailing laws;
									(3)protecting
				intellectual property rights;
									(4)enforcing
				provisions of law relating to textiles;
									(5)conducting
				agricultural inspections; and
									(6)enforcing
				penalties.
									(d)Intellectual
				property rights enforcement division
									(1)EstablishmentThere
				shall be established within the Bureau of Customs and Border Protection Office
				of Regulations and Rulings an Intellectual Property Rights Enforcement Division
				(in this section referred to as the Division). The Division
				shall be headed by a Director.
									(2)PurposeOversight
				of all activities related to intellectual property rights within the Bureau of
				Customs and Border Protection shall be centralized in the Division.
									(3)Duties of the
				DirectorThe Director shall—
										(A)increase
				enforcement cooperation between customs agencies of foreign governments and the
				United States;
										(B)assist in
				intellectual property rights enforcement capacity building in countries
				identified as either a Priority Foreign Country, or on the
				Priority Watch List or the Watch List pursuant to
				section 182 of the Trade Act of 1974 (19 U.S.C. 2242);
										(C)consult with the
				private sector in training officers of the Bureau of Customs and Border
				Protection in the detection and identification of counterfeit products;
										(D)assist in the
				development and coordination of intellectual property rights training at the
				United States ports; and
										(E)coordinate with
				other agencies, departments, and personnel of the United States Government with
				respect to the enforcement of intellectual property rights.
										(4)Staffing
										(A)Customs and
				Border ProtectionThe Commissioner shall increase the staff and
				resources of the Bureau of Customs and Border Protection that are assigned to
				enforce intellectual property rights—
											(i)by hiring 10
				additional attorneys and assigning at least 10 attorneys to the Division;
				and
											(ii)by hiring 5
				additional auditors and assigning at least 5 auditors to the Division.
											(B)Bureau of
				Immigration and Customs EnforcementThe Director of Immigration
				and Customs Enforcement shall assign a senior investigative liaison to be
				stationed within the Division with responsibility for coordinating the
				intellectual property rights enforcement efforts of the Bureau of Immigration
				and Customs Enforcement with the enforcement efforts of the Division.
										(5)Authorization
				of appropriationsIn addition to any sums hereafter authorized to
				be appropriated, there are authorized to be appropriated to the Department of
				Homeland Security for the operations of the Division within the Bureau of
				Customs and Border Protection the following sums, to remain available until
				expended:
										(A)$3,000,000 for
				fiscal year 2007.
										(B)$3,400,000 for
				fiscal year 2008.
										(C)$3,800,000 for
				fiscal year 2009.
										(D)$4,200,000 for
				fiscal year 2010.
										(E)$4,600,000 for
				fiscal year 2011.
										(e)Enforcement
				other than intellectual property rights enforcementThe Director
				of Immigration and Customs Enforcement shall assign a senior investigative
				liaison to be stationed within the Office of Field Operations of the Bureau of
				Customs and Border Protection with responsibility for coordinating the
				enforcement efforts of the Bureau of Immigration and Customs Enforcement, other
				than enforcement efforts relating to the protection of intellectual property
				rights, with the enforcement efforts of the Bureau of Customs and Border
				Protection.
								(f)Regulations to
				implement trade agreementsThe Commissioner of Customs shall
				designate no less than 5 attorneys within the Bureau of Customs and Border
				Protection with primary responsibility for the prompt development and
				promulgation of regulations necessary to implement any trade agreement entered
				into by the United
				States.
								.
					(c)Report by the
			 Comptroller GeneralNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 assess and report to Congress regarding—
						(1)the allocation of
			 personnel and resources of the Bureau of Customs and Border Protection to
			 commercial operations, including inspection and cargo clearance at ports of
			 entry and revenue functions described in section 412(b)(2) of the Homeland
			 Security Act of 2002;
						(2)the effectiveness
			 of the Bureau of Customs and Border Protection's enforcement of the priority
			 trade functions described in section 5A of the Act of February 13, 1911, as
			 added by section 241 of this Act;
						(3)any
			 recommendations for the further dedication of resources needed to facilitate
			 trade, ensure compliance with United States trade laws, and protect customs
			 revenue; and
						(4)in consultation
			 with the COAC, the extent to which the merchandise processing fee and other
			 user fees are sufficient to pay for the related services provided by personnel
			 of the Bureau of Customs and Border Protection and recommendations for
			 adjusting such fees.
						(d)Hours of
			 operation
						(1)StudyThe
			 Commissioner of Customs shall study the feasibility of extending the hours of
			 operation at ports of entry into the United States, taking into account
			 differentiating factors such as geographic location, actual and projected trade
			 volume, infrastructure, and staffing level, and report the results of the study
			 to the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives no later than September 30, 2007.
						(2)Pilot
			 programDuring fiscal year 2007, the Commissioner of Customs
			 shall extend the hours of commercial operation at the Santa Teresa
			 Port-of-Entry to a minimum of 16 hours per day. The Commissioner shall report
			 to the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives no later than September 30, 2007, on the impact
			 of such extended hours of operation on the port facility, staff, and trade
			 volume handled by the port, and shall determine whether to extend such hours of
			 operation beyond fiscal year 2007.
						IIIAuthorization
			 of appropriations for other trade agencies 
			301.Authorization
			 of appropriations for United States International Trade Commission
				(a)Fiscal year
			 2007There are authorized to be appropriated for the salaries and
			 expenses of the United States International Trade Commission not to exceed
			 $64,200,000 for fiscal year 2007.
				(b)Fiscal years
			 2008 and 2009Section 330(e)(2)(A) of the Tariff Act of 1930 (19
			 U.S.C. 1330(e)(2)(A)) is amended by striking clauses (i) and (ii) and inserting
			 the following:
					
						(i)$67,100,000 for
				fiscal year 2008.
						(ii)$69,600,000 for
				fiscal year
				2009.
						.
				302.Authorization
			 of appropriations for the Office of the United States Trade
			 Representative
				(a)Fiscal year
			 2007There are authorized to be appropriated for the salaries and
			 expenses of the Office of the United States Trade Representative not to exceed
			 $47,800,000 for fiscal year 2007.
				(b)Fiscal years
			 2008 and 2009Section 141(g)(1)(A) of the Trade Act of 1974 (19
			 U.S.C. 2171(g)(1)(A)) is amended by striking clauses (i) and (ii) and inserting
			 the following:
					
						(i)$49,700,000 for
				fiscal year 2008.
						(ii)$51,600,000 for
				fiscal year
				2009.
						.
				IVMiscellaneous
			 Provisions
			401.Methamphetamine
			 and methamphetamine precursor chemicals
				(a)DefinitionIn
			 this section, the term methamphetamine precursor chemicals means
			 the chemicals ephedrine, pseudoephedrine, or phenylpropanolamine, including
			 each of the salts, optical isomers, and salts of optical isomers of such
			 chemicals.
				(b)Compliance with
			 performance plan requirementsFor each of the fiscal years of
			 2007 through 2011, as part of the annual performance plan required in the
			 budget submission of the Bureau of Customs and Border Protection under section
			 1115 of title 31, United States Code, the Commissioner of Customs shall
			 establish performance indicators relating to the seizure of methamphetamine and
			 methamphetamine precursor chemicals in order to evaluate the performance goals
			 of the Bureau with respect to the interdiction of illegal drugs entering the
			 United States.
				(c)Study and
			 report relating to methamphetamine and methamphetamine precursor
			 chemicals
					(1)AnalysisThe
			 Commissioner of Customs shall, on an annual basis, analyze the movement of
			 methamphetamine and methamphetamine precursor chemicals into the United States.
			 In conducting the analysis, the Commissioner shall—
						(A)consider the
			 entry of methamphetamine and methamphetamine precursor chemicals through ports
			 of entry, between ports of entry, through the mails, and through international
			 courier services;
						(B)examine the
			 export procedures of each foreign country where the shipments of
			 methamphetamine and methamphetamine precursor chemicals originate and determine
			 if changes in the country's customs provisions would alleviate the export of
			 methamphetamine and methamphetamine precursor chemicals; and
						(C)identify emerging
			 trends in smuggling techniques and strategies.
						(2)ReportNot
			 later than September 30, 2007, and annually thereafter, the Commissioner shall
			 submit a report to the Committee on Finance and the Committee on Foreign
			 Relations of the Senate, and the Committee on Ways and Means and the Committee
			 on International Relations of the House of Representatives, that
			 includes—
						(A)the analysis
			 described in paragraph (1); and
						(B)the Bureau's
			 utilization of the analysis to target shipments presenting a high risk for
			 smuggling or circumvention of the Combat Methamphetamine Epidemic Act of 2005
			 (Public Law 109–177).
						(3)Availability of
			 analysisThe Commissioner shall ensure that the analysis
			 described in paragraph (1) is made available in a timely manner to the
			 Secretary of State to facilitate the Secretary in fulfilling the Secretary's
			 reporting requirements in section 722 of the Combat Methamphetamine Epidemic
			 Act of 2005 (22 U.S.C. 2291h).
					402.United States
			 port and terminal operator competitiveness
				(a)Review and
			 report on port competitivenessThe Commissioner of Customs, in
			 consultation with the Secretary of the Treasury and the United States Trade
			 Representative, shall review and compare the fees, charges, and standards
			 imposed on United States ports, port terminal operators, and persons who use
			 United States ports with the fees, charges, and standards imposed on ports and
			 port terminal operators in Canada or Mexico and persons who use those
			 ports.
				(b)Content of
			 reviewThe review described in subsection (a) shall include an
			 assessment of the impact of the fees, charges, and standards on the
			 competitiveness of United States ports and an analysis of whether the fees,
			 charges, and standards result in the diversion of cargo from United States
			 ports to ports in Canada or Mexico.
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Commissioner
			 shall submit a report on the results of the review conducted under subsection
			 (a) along with recommendations for addressing any negative impact the fees,
			 charges, and standards have on the competitiveness of United States ports and
			 port terminal operators. The report shall be submitted to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives.
				403.Charter
			 flightsSection 13031(e)(1) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(e)(1)) is amended—
				(1)by striking
			 (1) Notwithstanding section 451 of the Tariff Act of 1930 (19 U.S.C.
			 1451) or any other provision of law (other than paragraph (2)) and
			 inserting the following:
					
						(1)In
				general
							(A)Scheduled
				flightsNotwithstanding section 451 of the Tariff Act of 1930 (19
				U.S.C. 1451) or any other provision of law (other than subparagraph (B) and
				paragraph (2))
							;
				and
				(2)by adding at the
			 end the following:
					
						(B)Charter
				flightsIf a charter air carrier (as defined in section 40102(13)
				of title 49, United States Code) specifically requests that customs border
				protection services for passengers and their baggage be provided for a charter
				flight arriving after normal operating hours at an airport that is an
				established port of entry serviced by the Bureau of Customs and Border
				Protection and overtime funds for those services are not available, the
				appropriate customs border protection officer may assign a sufficient number of
				employees from the Bureau of Customs and Border Protection (if available) to
				perform any service that could lawfully be performed during regular hours of
				operation, and any overtime fees incurred in connection with such service shall
				be paid by the charter air
				carrier.
						.
				404.Technical
			 amendments to customs modernization
				(a)Entry of
			 merchandiseSection 484(a) of the Tariff Act of 1930 (19 U.S.C.
			 1484(a)) is amended—
					(1)in paragraph (1),
			 by amending subparagraph (A) to read as follows:
						
							(A)make entry
				therefor by filing with the Bureau of Customs and Border Protection such
				documentation or, pursuant to an authorized electronic data interchange system,
				such information as is necessary to enable the Bureau of Customs and Border
				Protection to determine whether the merchandise may be released from custody of
				the Bureau of Customs and Border
				Protection;
							;
				and
					(2)in paragraph
			 (2)(A), in the second sentence, by inserting after covering the
			 following: merchandise released under a special delivery permit pursuant
			 to section 448(b) and.
					(b)Refunds and
			 errorsSection 520(a) of the Tariff Act of 1930 (19 U.S.C.
			 1520(a)) is amended—
					(1)in paragraph (1),
			 by striking the semicolon at the end and inserting a period;
					(2)in paragraph (2),
			 by striking ; and at the end and inserting a period; and
					(3)in paragraph
			 (4)—
						(A)by inserting
			 an importer of record declares or before it is
			 ascertained; and
						(B)by striking
			 by reason of clerical error.
						(c)Entry from
			 warehouseSection 557(a) of the Tariff Act of 1930 (19 U.S.C.
			 1557(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the second
			 sentence, by inserting after the date of importation the
			 following: , or such longer period of time as the Bureau of Customs and
			 Border Protection may at its discretion permit upon proper request being filed
			 and good cause shown; and
						(B)in subparagraph
			 (A), by inserting after the date of importation the following:
			 or such longer period of time as the Bureau of Customs and Border
			 Protection may at its discretion permit upon proper request being filed and
			 good cause shown; and
						(2)in paragraph (2),
			 by inserting after the date of importation the following:
			 , or such longer period of time as the Bureau of Customs and Border
			 Protection may at its discretion permit upon proper request being filed and
			 good cause shown,.
					(d)Abandoned
			 goodsSection 559 of the Tariff Act of 1930 (19 U.S.C. 1559) is
			 amended by inserting after the date of importation each place it
			 appears the following: , or such longer period of time as the Bureau of
			 Customs and Border Protection may at its discretion permit upon proper request
			 being filed and good cause shown.
				(e)Manipulation in
			 warehouseSection 562 of the Tariff Act of 1930 (19 U.S.C. 1562)
			 is amended—
					(1)by amending the
			 first sentence to read as follows: Merchandise shall only be withdrawn
			 from a bonded warehouse in such quantity and in such condition as the Secretary
			 of the Treasury shall by regulation prescribe.; and
					(2)in the second
			 sentence, by striking All merchandise so withdrawn and all that
			 follows through except that upon permission therefor and
			 inserting Upon permission.
					405.Articles
			 repaired or altered
				(a)In
			 generalU.S. Note 3 to subchapter II of chapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following:
					
						(f)For purposes of subheading 9802.00.40
				or 9802.00.50, an article exported and subsequently imported into the United
				States shall be considered to retain its identity notwithstanding that it may
				contain one or more essential components recovered from other such or similar
				articles exported from the United
				States.
						.
				(b)Effective
			 dateThe amendment made by this section applies to articles
			 classifiable under subheading 9802.00.40 or 9802.00.50 of the Harmonized Tariff
			 Schedule of the United States that are entered, or withdrawn from warehouse for
			 consumption, on or after the date that is 60 days after the date of the
			 enactment of this Act.
				
